            IN THE UNITED ST ATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     WESTERN DIVISION

ROSIE BOBO; and AMBER GRAYSON,
Each Individually and on Behalf of
All Others Similarly Situated                                        PLAINTIFFS

v.                             No. 4:18-cv-230-DPM

LM WIND POWER BLADES ND, INC.                                    DEFENDANT

                                    ORDER
     1. The Court appreciates the parties' supplemental papers, NQ 21,
responding to the Court's Order. The revisions address the Court's
concerns.        The Court understands now the reasons behind the
language differences in the release forms.           And not using text
messaging here is fine considering the parties' intentions. But on the
Joint Stipulation, NQ 21-1, Claim Form, NQ 21-2 at 2, and Notice,
NQ 21-2 at 9, the Court has some more tweaks:
     •      On page two of the Joint Stipulation, delete and/" in
                                                                II


            the class definition paragraph and add or both" after
                                                      II


            the word facilities."
                          II
                                        The term and/ or" is
                                                           II



            ambiguous and should be eliminated throughout the
            document with revisions, which the Court has tried to
            note.

     •      In the middle of§ 7(b), there's a hyphen after the word
             allocated", which should be removed.
            11
     •     On § 13(b), change "cure said deficiencies" to read
           "cure the deficiencies."

     •     On pages twelve and thirteen, a few things: delete
           "such" in the first sentence of § 14(a); in the next
           sentence, replace "Such objection" with "An
           objection"; and in § 14(d), remove "and/" in the
           second line. Also remove the "and/" in § 15 on the
           next page.

     •    Take out the "hereto" in§ 27.

     •    At the bottom of the large paragraph in the Claim
          Form, Ng 21-2 at 3, replace "derivate" with "derive
          from".

     •    Last, in the Notice's release paragraph, Ng 21-2 at 13,
          remove the "/ or" and replace "derivate" with "derive
          from".

     2. The Court certifies the following group as a collective action
for settlement purposes and as a Settlement Class:
    All current or former hourly paid production employees
    who work or worked at LM Wind Power's Little Rock,
    Arkansas or Grand Forks, North Dakota facilities or both at
    any time between 2 April 2015 and 1 March 2019 who
    received at least one production or attendance bonus during
    this period.

The roughly 1,250 group members are similarly situated. Through its
payment scheme, LM Wind likely failed to pay these hourly employees
for overtime that they worked. Mumbower v. Callicott, 526 F.2d 1183,
                                 -2-
1187-88 (8th Cir. 1975). And the class satisfies Rule 23. Class members
share a core claim on overtime payments;          the class is certainly
numerous;    both Bobo and Grayson have typical claims and will
adequately represent the class.     Also, because they are able and
experienced, the Court appoints Daniel Ford, Joshua Sanford, and
Joshua West of the Sanford Law Firm, PLLC, as class counsel.
     3. The Court tentatively concludes that the proposed settlement
between the parties is adequate, fair, and reasonable. The Court is
likely to be able to give final approval. FED. R. CIV. P. 23(e); Wineland
v. Casey's General Stores, Inc., 267 F.R.D. 669, 675-77 (S.D. Iowa 2009)
(FLSA group and Rule 23 class).          The deal shows a compromise
between the parties about what LM Wind Power owes its hourly
employees. The Court also concludes for the purposes of notice that
the proposed attorney's fees are reasonable considering the work
involved. The Court will revisit its assessment at the fairness hearing.
     4. The Court appoints JND Legal Administration as the Claims
Administrator in this case.
     5.   The Court approves, as revised by this Order, the Joint
Stipulation, NQ 21-1, Claim Form, and Notice of Class Action
Settlement, NQ 21-2.
     6. The Court schedules the fairness hearing for 9:00 a.m. on
Friday, 12 July 2019 in courtroom B155 at the Richard Sheppard Arnold



                                   -3-
United States Courthouse, 600 West Capitol Ave., Little Rock,
Arkansas 72201.
     7. Here's the schedule:
     •   24 May 2019            Deadline        for        Claims
                                Administrator     to     complete
                                Notice mailing.

     •   19 June 2019           Deadline for any objector's
                                lawyer to file an appearance in
                                this case.

     •   19 June 2019           Motion for final approval of
                                settlement due.

     •   28 June 2019           Objections or Opt-Outs due.

     •   12 July 2019           Fairness hearing.

Notice should be mailed as soon as practicable.
     So Ordered.


                                       D.P. Marshall Jr.
                                       United States District Judge




                                 -4-
